                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   FENG-CHI SHIH-SPRING,                                   CASE NO. C18-0749-JCC
10                             Plaintiff,                    MINUTE ORDER
11              v.

12   IDS PROPERTY CASUALTY INSURANCE
     COMPANY d/b/a AMERIPRISE AUTO &
13   HOME INSURANCE,
14                             Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          The parties have filed a stipulation and proposed order of dismissal (Dkt. No. 57).
19   Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A), this stipulation is self-executing, and
20   this action is DISMISSED with prejudice and without an award of costs or attorney fees to either
21   party. The Clerk is directed to CLOSE this case.
22          DATED this 9th day of May 2019
23

24                                                          William M. McCool
                                                            Clerk of Court
25
                                                            s/Tomas Hernandez
26                                                          Deputy Clerk




     MINUTE ORDER
     C18-0749-JCC
     PAGE - 1
